                     Case: 3:20-mj-00078-slc Document #: 2 Filed: 06/26/20 Page 1 of 1


                                                       WARRANT FOR ARREST
                                                                    DISTRICT
    'fillniteh $tates J;iistrict Ql:ourt                                       WESTERN DISTRICT OF WISCONSIN
                                                                    DOCKET NO.                       MAGISTRATE JUDGE CASE NO.

          United States of America                                                                              20-mj-78
                                                                    NAME AND ADDRESS OF INDIVIDUAL TO BE ARRESTED:
                     v.
                                                                           Devonere Johnson
          Devonere Johnson,                                                aka Yeshua Musa
                                                                           Dane County Jail
                                Defendant.
Warrant Issued on the Basis of:

D   Indictment            D   Order of Court          D   Information    ~ Complaint

TO: Any Authorized Law Enforcement Officer.
District of Arrest: Western District of Wisconsin                         Citv: Madison
YOU ARE HEREBY COMMANDED to arrest the above-named person and bring that person before the
United States District Court to answer to the charge(s) listed below.
                                                      DESCRIPTION OF CHARGES

Hobbs Act (extortion)




IN VIOLATION OF 18 U.S.C. Sections 1951.
Bail: DETENTION REQUESTED BY THE UNITED STATES ATTORNEY'S OFFICE

Other Conditions of Rele~e:

Ordered By: ' ~ / '                         Federal Judge/Magistrate Judge            Date Order: (, _ ?, (, _          <-- O
                '-                     /L        -




Clerk of Comt:                                       (By) Deputy Clerk                Date Issued:


                                                                 RETURN
This Warrant was received and executed with the arrest of the above-named person.

Date Received:                                                                        Date Executed:
Name and Title of Arresting Officer:                                                  Signature of Arresting Officer:




                                                                    15
